2018 IL 121417



                                          IN THE
                                 SUPREME COURT
                                              OF
                           THE STATE OF ILLINOIS



                                     (Docket No. 121417)

                THE PEOPLE OF THE STATE OF ILLINOIS, Appellant, v.
                           JULIO CHAIREZ, Appellee.


                               Opinion filed February 1, 2018.



        CHIEF JUSTICE KARMEIER delivered the judgment of the court, with
     opinion.

         Justices Freeman, Thomas, Kilbride, Garman, Burke, and Theis concurred in
     the judgment and opinion.



                                          OPINION

¶1       At issue in this appeal is the constitutionality of section 24-1(a)(4), (c)(1.5) of
     the unlawful use of a weapon (UUW) statute (720 ILCS 5/24-1(a)(4), (c)(1.5)
     (West 2012)), which, in pertinent part, prohibits an individual from carrying or
     possessing a firearm within 1000 feet of a public park.
¶2                       PRINCIPAL STATUTE INVOLVED

¶3   At the time of the proceedings herein, the UUW statute provided:

        “§ 24-1. Unlawful Use of Weapons.

        (a) A person commits the offense of unlawful use of weapons when he
     knowingly:

                                          ***

            (4) Carries or possesses in any vehicle or concealed on or about his
        person except when on his land or in his own abode, legal dwelling, or fixed
        place of business, or on the land or in the legal dwelling of another person as
        an invitee with that person’s permission, any pistol, revolver, stun gun or
        taser or other firearm, except that this subsection (a)(4) does not apply to or
        affect transportation of weapons that meet one of the following conditions:

                  (i) are broken down in a non-functioning state; or

                  (ii) are not immediately accessible; or

                (iii) are unloaded and enclosed in a case, firearm carrying box,
            shipping box, or other container by a person who has been issued a
            currently valid Firearm Owner’s Identification Card[.] ***

                                          ***

        (c) Violations in specific places.

            ***

           (1.5) A person who violates subsection 24-1(a)(4) *** on any public
        way within 1,000 feet of the real property comprising any school, public
        park, courthouse, public transportation facility, or residential property
        owned, operated, or managed by a public housing agency or leased by a
        public housing agency as part of a scattered site or mixed-income
        development commits a Class 3 felony.” 720 ILCS 5/24-1(a)(4), (c)(1.5)
        (West 2012).




                                          -2-
¶4                                    BACKGROUND

¶5       On April 24, 2013, pursuant to a negotiated plea agreement, defendant Julio
     Chairez pled guilty in the circuit court of Kane County to possessing a firearm
     within 1000 feet of Virgil Gilman Trail, a park in Aurora, Illinois, in exchange for
     the State’s agreement to file a nolle prosequi for several other charges and the
     recommendation that defendant receive a sentence of two years’ probation.

¶6       On November 5, 2015, defendant filed a postconviction petition, seeking to
     vacate the conviction on the basis that the statute was unconstitutional under the
     second amendment to the United States Constitution. U.S. Const., amend. II. The
     circuit court heard arguments by counsel for defendant and the State regarding
     defendant’s petition for relief. At the hearing, defendant argued that an individual
     who is barred from carrying a firearm within 1000 feet of the many locations listed
     in section 24-1(c)(1.5) of the UUW statute is essentially barred from carrying a
     firearm in public. Therefore, counsel reasoned, section 24-1(c)(1.5) was more
     closely akin to a blanket prohibition than a restriction on carrying a gun in certain
     sensitive places. In response, the State argued that the firearm restriction is not a
     blanket prohibition because it prevents people from carrying firearms only in
     certain proscribed areas.

¶7      In its oral ruling given on July 29, 2016, the circuit court declared section
     24-1(a)(4), (c)(1.5) of the UUW statute unconstitutional. In so ruling, the court
     found that the 1000-foot firearm restriction was not a reasonable regulation on the
     second amendment. On this point, the court stated:

            “The effect of the thousand foot language on gun rights is a near
        comprehensive ban. The practical effect is that a person cannot leave his house
        with his licensed firearm because he would constantly be in jeopardy of
        accidentally and unknowingly entering within a thousand feet of a school,
        public park, public transportation facility, or residential property owned,
        operated or managed by [a] public housing agency[ ].”

¶8       Comparing the language of section 24-1(a)(4) to that of the offenses declared
     facially unconstitutional in People v. Aguilar, 2013 IL 112116, and People v.
     Mosley, 2015 IL 115872, the circuit court found the offense established by section
     24-1(a)(4), (c)(1.5) unconstitutional. The court went on to further note that the




                                             -3-
       language concerning defendant’s charge of possessing a firearm within 1000 feet of
       a public park, albeit different from the facially unconstitutional statutes in Aguilar
       and Mosley, “does not rescue the Statute.” Accordingly, the court ruled defendant’s
       conviction void, granted his motion, and vacated his UUW conviction.

¶9          On September 7, 2016, the circuit court entered its written order, as required by
       Illinois Supreme Court Rule 18 (eff. Sept. 1, 2006). Pursuant to Illinois Supreme
       Court Rule 603 (eff. Feb. 6, 2013), the State’s appeal from the circuit court’s
       finding of statutory unconstitutionality comes directly to this court.


¶ 10                                           ANALYSIS

¶ 11       As an initial matter, we must address some discrepancies and incomplete
       portions of the circuit court’s Rule 18 order finding section 24-1(a)(4), (c)(1.5)
       unconstitutional. The court’s order is the latest of recent direct appeals in which we
       have been required to discern the scope of the written order declaring a statute to be
       unconstitutional. See People v. Rizzo, 2016 IL 118599, ¶ 25 (Rule 18 order lacked a
       sufficient discussion or analysis); People v. Schweihs, 2015 IL 117789, ¶ 17
       (same); Mosley, 2015 IL 115872, ¶ 11 (discrepancy as to which section of the
       aggravated UUW (AUUW) statute the circuit court actually found
       unconstitutional). Here, we are again faced with a ruling that is conclusory and
       unsupported by a clear legal analysis or explanation despite Rule 18’s requirement
       that the circuit court “clearly identif[y]” in a written or transcribed oral order what
       portions of the statute are being held unconstitutional and on what specific grounds.
       Rather, the court’s single-page order simply restated the requirements set forth in
       the rule, and concluded that section 24-1(a)(4), (c)(1.5) was unconstitutional “for
       reasons previously stated of record.” 1 Without a clear explanation for its ruling, this
           1
            Rule 18 requires that a court “shall not” find a statute unconstitutional unless the court
       makes a finding in a written or transcribed oral order; the order clearly identifies which
       portion of the statute is unconstitutional; and the order states the specific grounds of
       unconstitutionality, including the constitutional provision upon which the finding is based,
       whether the statute is invalid on its face or as applied, whether the statute can be construed
       in a manner that could preserve its constitutionality, that the finding cannot rest on an
       alternate ground, and that proper notice has been served on the State. Ill. S. Ct. R. 18 (eff.
       Sept. 1, 2006).




                                                    -4-
       court is left with the difficult task of determining the basis of the circuit court’s
       ruling. We reiterate, again, “ ‘[w]hen a circuit court does something as serious as
       holding that a statute violates the constitution, then the circuit court must also be
       mindful to clearly state *** the legal basis for that ruling.’ ” Schweihs, 2015 IL
117789, ¶ 17 (quoting People v. Cornelius, 213 Ill. 2d 178, 189 (2004)).

¶ 12       Not readily apparent from the written order or the court’s oral pronouncement
       is a clear answer to the important question of whether the statute was
       unconstitutional facially or as applied. From what we can construe from the record,
       the circuit court held that the restricted conduct under section 24-1(a)(4) within
       1000 feet of schools, public parks, courthouses, public housing, and public
       transportation facilities was facially unconstitutional. We arrive at this conclusion
       based on the court’s continuous reference and application of the holdings in
       Aguilar and Mosley. The circuit court found that the language of section 24-1(a)(4)
       of the UUW statute was “almost identical” to the comprehensive firearm ban on the
       possession of a firearm for self-defense purposes declared unconstitutional in
       Aguilar and Mosley. The court determined further that the 1000-foot language in
       section 24-1(c)(1.5) does not save the statute because the additional restriction is a
       “near comprehensive ban on the [d]efendant’s [s]econd [a]mendment rights,” by
       prohibiting carriage in areas where Aguilar and Mosley allow an individual to
       carry. Central to the court’s concern was the practical inability of any individual to
       bypass the various areas protected under section 24-1(c)(1.5) and the lack of an
       exception for carrying or possessing a firearm in self-defense. The court’s
       reasoning makes it clear the court held section 24-1(a)(4), (c)(1) unconstitutional
       on its face as violative of the second amendment because it viewed the regulation as
       a comprehensive firearm restriction on all individuals. Moreover, our finding is
       supported by the fact that the parties have confined their contentions before this
       court on the basis that the circuit court made a facial unconstitutionality
       declaration.

¶ 13       Next, we must determine whether the circuit court touched upon legal questions
       not before it. Addressing this same concern, this court in Mosley reaffirmed the
       general rule that “courts do not rule on the constitutionality of a statute where its
       provisions do not affect the parties [citation], and decide constitutional questions
       only to the extent required by the issues in the case.” Mosley, 2015 IL 115872, ¶ 11.
       The circuit court’s order conflicts with this rule by finding unconstitutional the




                                               -5-
       entirety of section 24-1(a)(4), (c)(1.5), without limitation to the single offense of
       which defendant was convicted under the statute. Because defendant was convicted
       of violating section 24-1(a)(4), (c)(1.5) by being within 1000 feet of a public park,
       the various other “specific places” offenses set forth in section 24-1(c)(1.5) were
       not before the circuit court, and therefore defendant lacked standing to challenge
       the constitutionality of the offenses of which he was not charged. See Exelon Corp.
       v. Department of Revenue, 234 Ill. 2d 266, 296 (2009) (Thomas, J., specially
       concurring) (“A court cannot rule on the constitutionality of a statute that is not
       before it, nor can the court rule on the merits of a case over which it lacks
       jurisdiction.”). Therefore, the circuit court’s finding as to the constitutionality of
       the other offenses included under section 24-1(c)(1.5) constituted an advisory
       opinion, which Illinois courts are not permitted to render. Mosley, 2015 IL 115872,
       ¶ 11. Accordingly, we limit our discussion to the firearm restriction under section
       24-1(a)(4), (c)(1.5) to which defendant pled guilty—possession of a firearm within
       1000 feet of a public park. To the extent that the circuit court’s order or statements
       could be interpreted as finding any other portion of section 24-1(a)(4), (c)(1.5),
       which is not at issue, as being unconstitutional, such finding is vacated. Id. ¶ 12.
       We make no finding, express or implied, with respect to the constitutionality or
       unconstitutionality of any offense within the UUW statute other than what is
       properly before this court. Id.


¶ 14                                           Merits

¶ 15       Turning to the merits of this case, all statutes are presumed constitutional, and
       courts have a duty to construe legislative enactments so as to uphold their validity if
       reasonably possible. Aguilar, 2013 IL 112116, ¶ 15. To overcome this
       presumption, the party challenging the constitutionality of a statute has the burden
       of clearly establishing that it violates the constitution. Mosley, 2015 IL 115872,
       ¶ 22. The question of whether a statute is unconstitutional is a question of law,
       which this court reviews de novo. Id.

¶ 16      Defendant first argues that this court need not engage in any constitutional
       analysis because the case is controlled by our recent decision in People v. Burns,
       2015 IL 117387. In Burns, the defendant was convicted of violating section
       24-1.6(a)(1), (a)(3)(A) of the AUUW statute (720 ILCS 5/24-1.6(a)(1), (a)(3)(A)




                                                -6-
       (West 2008)). Burns, 2015 IL 117387, ¶ 1. At sentencing, pursuant to the
       sentencing provision of the AUUW statute, section 24-1.6(d), the State presented,
       for the first time, proof of defendant’s prior felony conviction to enhance the
       classification of the offense from a Class 4 felony to a Class 2 felony. Id. ¶ 13.
       Before this court, defendant Burns argued that his conviction of the Class 2 form of
       the offense must be reversed in light of Aguilar, which found the Class 4 form of
       the same AUUW offense to be unconstitutional. Id. ¶ 20. This court agreed with
       defendant’s contention and reversed his conviction and sentence. Id. ¶ 32. In doing
       so, we found that section 24-1.6(a)(1), (a)(3)(A) of the AUUW statute is facially
       unconstitutional “without limitation” (id. ¶ 29) because “[t]he offense, as enacted
       by the legislature, does not include as an element of the offense the fact that the
       offender has a prior felony conviction” (id. ¶ 25). As such, we held there is only one
       offense of AUUW based on section 24-1.6(a)(1), (a)(3)(A), and a prior felony
       conviction that enhances the felony classification at sentencing is not an element of
       that offense but, rather, a sentencing factor which enhances the penalty from a
       Class 4 felony to a Class 2 felony. Id. ¶ 24.

¶ 17       Here defendant argues that the penalty enhancement found under section
       24-1(c)(1.5) of the UUW statute acts similarly to the sentencing enhancement of
       section 24-1.6(d) of the AUUW statute. Defendant, however, is mistaken on a
       fundamental point. Unlike in Burns where the felony enhancement came after the
       defendant was found guilty of the charged offense, the felony enhancement under
       section 24-1(c)(1.5) is a specific fact that must be proved to the trier of fact prior to
       a guilty finding. This difference is significant to our finding because any fact, other
       than a prior conviction, which, by law, increases the penalty for a crime, is an
       element of a distinct and aggravated crime that must be submitted to the jury. See
       Alleyne v. United States, 570 U.S. 99, ___, ___, 133 S. Ct. 2151, 2155, 2163
       (2013); Apprendi v. New Jersey, 530 U.S. 466, 490 (2000). That is the precise
       situation here where, in order to enhance the offense from a Class 4 felony to a
       Class 3 form of UUW, the State must prove the aggravating fact that defendant was
       within 1000 feet of a public park. 720 ILCS 5/24-1(a)(4), (c)(1.5) (West 2012).

¶ 18       This conclusion is supported by the plain language of the UUW statute. Unlike
       in Burns where the enhancement issue came from the specific sentencing provision
       of the AUUW statute, section 24-1(c)(1.5) is separate and apart from the sentencing
       provision of the UUW statute, section 24-1(b). Thus, we presume that the General




                                                 -7-
       Assembly intended that, if proven at trial, the specific locations enumerated in
       section 24-1(c)(1.5) are to be separate offenses that carry their own enhanced
       sentences different from the prescribed sentences in section 24-1(b). See People v.
       Goossens, 2015 IL 118347, ¶ 12 (“It is well settled that when the legislature uses
       certain language in one instance of a statute and different language in another part,
       we assume different meanings were intended.”). Accordingly, we find the
       sentencing enhancement in Burns distinguishable from the provision at issue in this
       case because it adds an extra element to the Class 4 felony offense of UUW.

¶ 19       We also reject defendant’s alternative argument that because section 24-1(a)(4)
       was declared unconstitutional in Moore v. Madigan, 702 F.3d 933, 942 (7th Cir.
       2012), his conviction, which incorporates section 24-1(a)(4), cannot stand. 2
       Defendant’s argument fails because, as explained, his conviction is qualitatively
       different from that in Moore, as it incorporates an additional element—being
       within 1000 feet of a public park. This additional location element creates a
       separate offense from the offense at issue in Moore.


¶ 20           Constitutionality of Section 24-1(a)(4), (c)(1.5) of the UUW Statute



           2
            The Moore court remanded both consolidated cases for entry of a declaration of
       unconstitutionality and a permanent injunction, but stayed its mandate for 180 days to
       permit the Illinois General Assembly to “craft a new gun law that will impose reasonable
       limitations, consistent with the public safety and the Second Amendment.” Moore, 702
F.3d at 942. The stay was extended an additional 30 days to accommodate the General
       Assembly’s legislative process in enacting the Firearm Concealed Carry Act. Pub. Act
       98-63 (eff. July 9, 2013). On the same day the law became effective, defendants filed a
       motion to dismiss on the grounds that plaintiffs’ claims were moot. Shepard v. Madigan,
       958 F. Supp. 2d 996, 997 (S.D. Ill. 2013). The United States District Court for the Southern
       District of Illinois agreed with the defendants’ motion, holding that the mandate’s directive
       for a declaration of unconstitutionality and issuance of a permanent injunction was
       rendered moot by the enactment of the Firearm Concealed Carry Act. Id. at 1000. The
       Seventh Circuit Court of Appeals affirmed. Shepard v. Madigan, 734 F.3d 748, 752 (7th
       Cir. 2013). Neither the Firearm Concealed Carry Act nor the amended UUW statute is at
       issue in this case.




                                                   -8-
¶ 21       In holding a portion of the UUW statute unconstitutional, the circuit court of
       Kane County found the offense of possessing a firearm within 1000 feet of a public
       park (720 ILCS 5/24-1(a)(4), (c)(1.5) (West 2012)) violated defendant’s right to
       keep and bear arms, as guaranteed by the second amendment to the United States
       Constitution. U.S. Const., amend. II. To answer the question presented, our
       analysis involves a two-part approach. Mosley, 2015 IL 115872, ¶ 34 (citing Wilson
       v. County of Cook, 2012 IL 112026, ¶ 41). First, we conduct a textual and historical
       analysis of the second amendment “to determine whether the challenged law
       imposes a burden on conduct that was understood to be within the scope of the
       second amendment’s protection at the time of ratification.” Id. If the conduct falls
       outside of the scope of the second amendment, then the regulated activity “is
       categorically unprotected,” and the law is not subject to further second amendment
       review. Id. But if the historical evidence is inconclusive or suggests that the
       regulated activity is not categorically unprotected, then we apply the appropriate
       level of heightened means-ends scrutiny and consider the strength of the
       government’s justification for restricting or regulating the exercise of second
       amendment rights. Id. (citing Ezell v. City of Chicago, 651 F.3d 684, 701-04 (7th
       Cir. 2011) (Ezell I)).


¶ 22                        Step One: Scope of the Regulated Activity

¶ 23      The second amendment to the United States Constitution provides that “[a] well
       regulated Militia, being necessary to the security of a free State, the right of the
       people to keep and bear Arms shall not be infringed.” U.S. Const., amend. II.
       Through the fourteenth amendment to the United States Constitution (U.S. Const.,
       amend. XIV), this right is “fully applicable to the States.” McDonald v. City of
       Chicago, 561 U.S. 742, 750 (2010).

¶ 24       In District of Columbia v. Heller, 554 U.S. 570, 592 (2008), the United States
       Supreme Court determined that there is a guaranteed “individual right to possess
       and carry weapons in case of confrontation,” based on the second amendment.
       However, Heller instructs that even though the second amendment guarantees an
       individual right to bear arms, that right is “not unlimited.” Id. at 626. Specifically,
       the Court explained, in dicta, that its holding should not “cast doubt on
       longstanding prohibitions on the possession of firearms by felons and the mentally




                                                -9-
       ill, or laws forbidding the carrying of firearms in sensitive places such as schools
       and government buildings.” Id. In a footnote, the Court emphasized that its list of
       “presumptively lawful regulatory measures” provided only examples and that the
       list did “not purport to be exhaustive.” Id. at 627 n.26.

¶ 25       In Moore, 702 F.3d 933, the Seventh Circuit broadened Heller and McDonald
       by ruling that the offenses proscribed under sections 24-1(a)(4) and 24-1(a)(10) of
       the UUW statute (720 ILCS 5/24-1(a)(4), (10) (West 2010)) as well as the Class 4
       form of section 24-1.6(a)(1), (a)(3)(A), (d) of the AUUW statute (id. § 1.6(a)(1),
       (a)(3)(A), (d)) were unconstitutional since they prohibited carrying ready-to-use
       firearms outside of a person’s home. Moore, 702 F.3d at 942. The Moore court
       reached this conclusion after determining that the historical evidence supporting a
       tradition of public carriage of firearms was more persuasive than evidence to the
       contrary. See id. at 939 (“In sum, the empirical literature on the effects of allowing
       the carriage of guns in public fails to establish a pragmatic defense of the Illinois
       law.”). Further, the court found that Illinois’s blanket prohibition on carrying
       firearms in public “prevents a person from defending himself anywhere except
       inside his home; and so substantial a curtailment of the right of armed self-defense
       requires a greater showing of justification than merely that the public might benefit
       on balance from such a curtailment, though there is no proof it would.” (Emphasis
       in original.) Id. at 940. The court, however, stated in contrast, “when a state bans
       guns merely in particular places, such as public schools, a person can preserve an
       undiminished right of self-defense by not entering those places; since that’s a lesser
       burden, the state doesn’t need to prove so strong a need.” Id.

¶ 26       Adopting the reasoning in Moore, this court in People v. Aguilar, 2013 IL
112116, ¶ 21, recognized that “the second amendment protects the right to possess
       and use a firearm for self-defense outside the home.” As such, we held the offense
       set forth in section 24-1.6(a)(1), (a)(3)(A) of the AUUW statute, which prohibited
       carrying on one’s person or in any vehicle, outside the home, an uncased, loaded,
       and immediately accessible firearm, to be unconstitutional on its face. Id. ¶¶ 21-22.
       Two years later, in Mosley, 2015 IL 115872, ¶ 25, we extended Aguilar’s finding of
       facial unconstitutionality to another portion of the AUUW statute, section
       24-1.6(a)(2), (a)(3)(A) (720 ILCS 5/24-1.6(a)(2), (a)(3)(A) (West 2012)), which
       prohibited carrying an uncased, loaded, and immediately accessible firearm on a
       public way. Collectively, this court has held that the second amendment protects an




                                               - 10 -
       individual’s right to carry a ready-to-use gun outside the home, subject to certain
       regulations. Mosley, 2015 IL 115872, ¶ 25; Aguilar, 2013 IL 112116, ¶ 26. The
       question, then, is whether the offense of possessing a firearm within 1000 feet of a
       public park, as set forth under section 24-1(a)(4), (c)(1.5) of the UUW statute,
       impermissibly encroaches on conduct at the core of the second amendment.

¶ 27       The State argues that the conduct of possessing a firearm within 1000 feet of a
       public park is unprotected by the second amendment because the prohibition falls
       within Heller’s declaration that “laws forbidding the carrying of firearms in
       sensitive places such as schools and government buildings” do not violate the
       second amendment rights of those prosecuted under such laws. Heller, 554 U.S. at
       626. For support, the State cites various historical sources, chiefly the 1328 Statute
       of Northampton (Statute of Northampton 1328, 2 Edw. Ch. 3, c. 3 (Eng.)), to support its
       argument that possessing a firearm within 1000 feet of a public park is not a
       protected right.

¶ 28       Defendant, on the other hand, contends that regardless of whether a public park
       qualifies as a sensitive place, the 1000-foot firearm restriction surrounding a public
       park falls outside of Heller’s presumptively lawful restrictions. Defendant argues
       that the preposition “in,” which precedes “sensitive places” in Heller’s statement,
       makes the list of presumptively lawful regulations limited to the actual sensitive
       place, not an exclusion zone around the particular place. Defendant finds support
       for his argument in Moore’s statement that “when a state bans guns merely in
       particular places, such as public schools, a person can preserve an undiminished
       right of self-defense by not entering those places.” Defendant claims that Moore
       supports his position that public spaces outside of the particular place are protected
       by the second amendment. Thus, he reasons that the conduct of possessing a
       firearm within 1000 feet of a public park does not meet one of Heller’s
       presumptively lawful regulatory measures. Defendant also notes the court in Moore
       rejected the various sources the State cites, including the fourteenth-century Statute
       of Northampton.

¶ 29      Beyond Heller’s two examples of “sensitive places,” i.e., “schools and
       government buildings,” the Supreme Court has not yet provided a list of additional
       sensitive places that fall outside the second amendment protection or given any
       guidance on the breadth of its statement. Among the few cases that have




                                               - 11 -
       specifically addressed Heller’s statement, we are unable to find a federal circuit
       case that has addressed a 1000-foot firearm restriction around a public park.
       Instead, most cases have been limited to laws restricting firearms within the
       disputed location. See e.g., United States v. Masciandaro, 638 F.3d 458, 473 (4th
       Cir. 2011) (holding that a defendant’s conviction for possession of a loaded weapon
       in a motor vehicle on national park land in violation of then-applicable regulations,
       did not violate his second amendment right to keep and bear arms).

¶ 30       We, however, need not address whether the 1000-foot firearm restriction falls
       outside of the ambit of the second amendment because we agree with the approach
       taken by other courts that assume some level of scrutiny must apply to Heller’s
       “presumptively lawful” regulations. See United States v. Williams, 616 F.3d 685,
       692 (7th Cir. 2010) (explaining that courts should apply some level of scrutiny even
       to regulations identified in Heller as presumptively lawful); Woollard v. Gallagher,
       712 F.3d 865, 875 (4th Cir. 2013) (stating that the court was not “obliged to impart
       a definitive ruling at the first step” but, rather, “deemed it prudent” to resolve some
       post-Heller challenges to firearm prohibitions at the second step), cert. denied, ___
       U.S. ___, 134 S. Ct. 422 (2013); National Rifle Ass’n of America, Inc. v. Bureau of
       Alcohol, Tobacco, Firearms, & Explosives, 700 F.3d 185, 204 (5th Cir. 2012)
       (“Although we are inclined to uphold the challenged federal laws [banning the sale
       of firearms to persons under the age of 21] at step one of our analytical framework,
       in an abundance of caution, we proceed to step two.”). Accordingly, our analysis
       moves to the second step.


¶ 31                                Step Two: Level of Scrutiny

¶ 32       Although the Heller Court did not explicitly designate a level of scrutiny for
       evaluating second amendment restrictions (see Heller, 554 U.S. at 634
       (acknowledging the dissent’s criticism of the majority for not adopting a level of
       scrutiny)), the majority rejected the rational basis test, stating that it “could not be
       used to evaluate the extent to which a legislature may regulate a specific,
       enumerated right,” such as “the right to keep and bear arms.” Id. at 628 n.27. As a
       result, courts generally recognize that Heller’s reference to any standard of scrutiny
       means any heightened level of scrutiny and not rational-basis scrutiny. See Wilson
       v. County of Cook, 2012 IL 112026, ¶ 42 (citing Ezell I, 651 F.3d at 702-04, United




                                                - 12 -
       States v. Chester, 628 F.3d 673, 680 (4th Cir. 2010), United States v. Marzzarella,
       614 F.3d 85, 91 (3d Cir. 2010), and Heller v. District of Columbia, 670 F.3d 1244,
       1251-53 (D.C. Cir. 2011) (Heller II)).

¶ 33       Defendant advocates for this court to apply strict scrutiny to the 1000-foot
       firearm restriction around a public park. Defendant argues that, since Heller
       declared the right to bear arms in self-defense to be a fundamental right, and this
       court in Aguilar and Mosley extended that right outside of the home and onto the
       public ways, the right to possess a firearm for self-defense outside the home is
       infringed when the 1000-foot firearm restriction around a public park extends onto
       public ways. Such a firearm restriction, he contends, directly impacts the second
       amendment protection of self-defense in public.

¶ 34       The State urges us to use intermediate scrutiny to uphold the statute’s ban on
       possessing a firearm within 1000 feet of a public park. The State argues that the
       challenged restriction is substantially related to an important government objective
       in preventing harm to children and other vulnerable populations.

¶ 35       In any event, the Seventh Circuit, which this court has followed when analyzing
       second amendment challenges (see Mosley, 2015 IL 115872, ¶ 34; Aguilar, 2013
IL 112116, ¶ 20), teaches us that the argument is not strict versus intermediate
       scrutiny but rather how rigorously to apply intermediate scrutiny to second
       amendment cases. 3 Under this approach, the second step of the inquiry requires the
       court to examine the strength of the government’s justifications for restricting

           3
             We note that some federal circuits have used different approaches when addressing
       second amendment claims. For example, the Fourth Circuit Court of Appeals has applied a
       sliding scale approach and has applied a level of scrutiny based on the context of the
       restriction upon second amendment rights. Masciandaro, 638 F.3d at 470. The Second
       Circuit Court of Appeals has required a showing that the regulation “operate[s] as a
       substantial burden on the ability of law-abiding citizens to possess and use a firearm for
       self-defense (or for other lawful purposes)” before a heightened scrutiny is triggered.
       United States v. Decastro, 682 F.3d 160, 166 (2d Cir. 2012). As stated, we elect to continue
       to follow the Seventh Circuit Court of Appeals. For a comprehensive overview of the
       various standards of review courts have applied in second amendment cases, see Nicholas
       J. Johnson, David B. Kopel, George A. Mocsary & Michael P. O’Shea, Firearms Law and
       the Second Amendment Regulation, Rights, and Policy, 903-83 (2d ed. 2018).




                                                 - 13 -
       certain firearm activity by evaluating the restriction the government has chosen to
       enact and the public-benefits ends it seeks to achieve. Ezell I, 651 F.3d at 703;
       Wilson, 2012 IL 112026, ¶ 42. The Seventh Circuit stated in Ezell I that “a severe
       burden on the core Second Amendment right of armed self-defense will require an
       extremely strong public-interest justification and a close fit between the
       government’s means and its end.” Ezell I, 651 F.3d at 708. However, “laws
       restricting activity lying closer to the margins of the Second Amendment right,
       laws that merely regulate rather than restrict, and modest burdens on the right may
       be more easily justified.” Id. Thus, the heightened means-end inquiry is a sliding
       scale that is neither fixed nor static. Id.; Illinois Ass’n of Firearms Retailers v. City
       of Chicago, 961 F. Supp. 2d 928, 934 (N.D. Ill. 2014).

¶ 36       On one end of the scale are cases that categorically restrict the possession of
       firearms by persons convicted of misdemeanor domestic violence (United States v.
       Skoien, 614 F.3d 638 (7th Cir. 2010) (en banc)) or convicted felons (United States
       v. Williams, 616 F.3d 685 (7th Cir. 2010)).

¶ 37       In Skoien, an en banc decision, the Seventh Circuit considered the
       constitutionality of a federal law that forbids convicted domestic-violence
       misdemeanants from possessing firearms. 614 F.3d at 639. The defendant, who was
       twice convicted for misdemeanor crimes of domestic violence, challenged the
       statute’s validity, in part on the basis of Heller. Id. The court rejected defendant’s
       reliance on Heller’s declaration of presumptive validity for longstanding
       prohibitions, holding the declaration was “precautionary language,” intended only
       to “warn[ ] readers not to treat Heller as containing broader holdings than the Court
       set out to establish.” Id. at 640. Following its own analytical route, the Skoien court
       concluded that it was possible for a “categorical limit on the possession of
       firearms” to be constitutional. Id. at 641. Applying what it characterized as “some
       form of strong showing,” the court upheld the statute after finding it “substantially
       related to an important governmental objective.” Id.

¶ 38       In Williams, the defendant was charged with possessing a firearm after an
       Indiana robbery conviction. 616 F.3d at 693. The defendant claimed the
       felon-in-possession statute violated his second amendment rights, while the
       government argued that the ban on possession of firearms by felons falls outside the
       scope of the second amendment because the restriction is one of the “presumptively




                                                - 14 -
       lawful” regulatory measures specifically identified in Heller. Id. at 692-93. Despite
       Heller’s clear language, the Seventh Circuit explained that “the government does
       not get a free pass” because “it still must prove that the ban is constitutional, a
       mandate that flows from Heller itself.” Id. at 692. After applying intermediate
       scrutiny, the Williams court found that the government had met its burden because
       the government’s interest in keeping “firearms out of the hands of violent felons”
       was important because defendant’s prior felony robbery conviction was violent and
       because taking away his right to possess a firearm was substantially related to the
       government’s important interest. Id. at 692-94.

¶ 39       On the other end of the scale are cases dealing with a categorical ban on the
       second amendment right. For instance, in Ezell I, the plaintiffs sought a preliminary
       injunction against a City of Chicago ordinance that prohibited firing ranges within
       the city. 651 F.3d at 689-90. At the time, the City had a prerequisite of firing range
       training before people could exercise their core constitutional right to possess guns
       in their own home for self-defense. Id. at 691. However, the City had, at the same
       time, prohibited firing ranges within the city limits. Id. In reviewing the ordinance,
       the court indicated that the ban was “a serious encroachment on the right to
       maintain proficiency in firearm use, an important corollary to the meaningful
       exercise of the core right to possess firearms for self-defense.” Id. at 708. The Ezell
       I court noted that plaintiffs were “the law-abiding, responsible citizens whose
       Second Amendment rights are entitled to full solicitude under Heller, and their
       claim comes much closer to implicating the core of the Second Amendment right.”
       (Internal quotation marks omitted.) Id. After analyzing first amendment
       jurisprudence, which Heller, 554 U.S. at 582, and McDonald, 561 U.S. at 783,
       suggest is an appropriate analogue, the Ezell I court, as outlined above, set forth the
       scope of heightened means-end scrutiny when dealing with second amendment
       challenges:

          “First, a severe burden on the core Second Amendment right of armed
          self-defense will require an extremely strong public-interest justification and a
          close fit between the government’s means and its end. Second, laws restricting
          activity lying closer to the margins of the Second Amendment right, laws that
          merely regulate rather than restrict, and modest burdens on the right may be
          more easily justified. How much more easily depends on the relative severity of
          the burden and its proximity to the core of the right.” Ezell I, 651 F.3d at 708.




                                               - 15 -
¶ 40       Applying this standard, the court reasoned that because the ordinance reached
       close to the core of the second amendment and curtailed the rights of all
       law-abiding citizens within its jurisdiction, the court had to apply “a more rigorous
       showing than that applied in Skoien *** if not quite ‘strict scrutiny.’ ” 4 Id. The
       court took issue with the City’s defense of the challenged regulation, which rested
       on sheer “speculation” about accidents and thefts from firing ranges. Id. at 709. For
       instance, the City had argued that gun ranges cause secondary harmful effects such
       as gun theft, fire hazards, and airborne lead contamination. Id. at 694. The court
       noted, however, that the City “produced no evidence to establish that these are
       realistic concerns, much less that they warrant a total prohibition on firing ranges.”
       Id. at 709. The court concluded further that the City had not shown an extremely
       strong public-interest justification or a close fit between the government’s means
       and its ends. Accordingly, the court granted the plaintiffs’ request for a preliminary
       injunction. Id. at 709-10.

¶ 41       After Ezell I was decided, the City responded by promulgating a new
       comprehensive regulatory scheme governing firing ranges, including licensing
       provisions, construction requirements, environmental regulations, and zoning
       restrictions for firing ranges. Ezell v. City of Chicago, 846 F.3d 888, 891 (7th Cir.
       2017) (Ezell II). In a second round of litigation, plaintiffs returned to court
       mounting a facial attack on each of the City’s regulations, generally contending that
       none of the ordinances can survive heightened constitutional scrutiny. Id. at 890. At
       issue were three zoning provisions that (1) allowed gun ranges only as special uses
       in manufacturing districts; (2) prohibited gun ranges within 100 feet of another
       range or within 500 feet of a residential district, school, place of worship, or
       multiple other uses; and (3) barred anyone under the age of 18 from entering a
       shooting range. Id.

¶ 42       Reviewing the revised provisions under the framework articulated in Ezell I,
       the court determined that the City must meet the requirement of establishing “a
       close fit between the challenged zoning regulations and the actual public benefits
       they serve—and to do so with actual evidence, not just assertions.” Id. at 894. In

          4
           The Seventh Circuit later held that laws that come near to the core of the second
       amendment right must satisfy “a strong form of intermediate scrutiny.” Ezell v. City of
       Chicago, 846 F.3d 888, 893 (7th Cir. 2017).




                                               - 16 -
       striking down the City’s revised zoning ordinance, the court stated that although the
       provisions did not create an outright ban, the new provisions “severely limit[ed]
       where shooting ranges may locate” so that “no publicly accessible shooting range
       yet exist[ed] in Chicago.” Id. at 894-96. In fact, the court noted that the combined
       effect of the zoning regulations meant “only about 2.2% of the city’s total acreage
       [is] even theoretically available to site a shooting range (10.6% of the total acreage
       currently zoned for business, commercial, and manufacturing use).” Id. As such,
       the court determined that the zoning regulations, “though not on their face an
       outright prohibition of gun ranges, nonetheless severely restrict the right of
       Chicagoans to train in firearm use at a range.” Id. The court, therefore, found that
       the ordinance directly, and meaningfully, interfered with the ability of city
       residents to maintain firearms proficiency, a right found to be an “important
       corollary” to the core right to bear arms. (Internal quotation marks omitted.) Id. at
       893. As in Ezell I, the Ezell II court rejected the City’s “speculative claims of harm
       to public health and safety,” which the court stated were “not nearly enough to
       survive the heightened scrutiny that applies to burdens on Second Amendment
       rights.” Id. at 890.

¶ 43        In Moore, the Seventh Circuit applied Ezell I-like scrutiny to invalidate
       Illinois’s blanket ban on the public carrying of firearms under the UUW and
       AUUW statutes. 702 F.3d 933. In doing so, the court conducted an analysis of
       Supreme Court jurisprudence, the history of the second amendment, and the plain
       meaning of the second amendment’s language to find that, under Heller and
       McDonald, the second amendment’s core right of armed self-defense extends past
       the four walls of the home and into public. Id. at 942. The Moore court reached this
       conclusion after determining that the Supreme Court’s interpretation of the second
       amendment conferred a right to bear arms for self-defense, which the Moore court
       believed was as important outside the home as it was inside. Id. at 936 (“The right
       to ‘bear’ as distinct from the right to ‘keep’ arms is unlikely to refer to the home.”).
       The court noted that “[a] blanket prohibition on carrying gun[s] in public prevents a
       person from defending himself anywhere except inside his home; and so substantial
       a curtailment of the right of armed self-defense requires a greater showing of
       justification than merely that the public might benefit on balance from such a
       curtailment, though there is no proof it would.” (Emphasis in original.) Id. at 940.
       While, conversely, “when a state bans guns merely in particular places, such as
       public schools, a person can preserve an undiminished right of self-defense by not



                                                - 17 -
       entering those places; since that’s a lesser burden, the state doesn’t need to prove so
       strong a need.” Id. Determining that since the curtailment of gun rights concerned
       the entire law-abiding adult population of Illinois, the court stated that the State
       “would have to make a stronger showing” than in Skoien. Id.

¶ 44       Implementing the factors of a second amendment analysis, the Moore court
       went on to assess the State’s public-safety rationales for banning public gun
       carriage, finding that the State’s empirical evidence did not provide a justification
       for a complete public-carriage ban. Thus, the court held that the State failed to
       make an extremely strong showing that the law furthered public safety. Id. at
       937-39, 942.

¶ 45        In sum, what is taught from these cases is that step two of our second
       amendment analysis begins with a balance of considerations where the quantity and
       persuasiveness of the State’s evidence required to justify the challenged restrictions
       varies depending on how much it affects the core second amendment right to armed
       self-defense and whose right it affects. See Ezell I, 651 F.3d at 703. The rigor of this
       means-end analysis “depends on ‘how close the law comes to the core of the
       Second Amendment right and the severity of the law’s burden on the right.’ ” Ezell
       II, 846 F.3d at 892 (quoting Ezell I, 651 F.3d at 703). The closer in proximity the
       restricted activity is to the core of the second amendment right and the more people
       affected by the restriction, the more rigorous the means-end review. If the State
       cannot proffer evidence establishing both the law’s strong public-interest
       justification and its close fit to this end, the law must be held unconstitutional. Ezell
       I, 651 F.3d at 703.

¶ 46       Applying this framework to the law at issue here requires an initial
       determination of where on the sliding scale of intermediate scrutiny the law should
       be analyzed. To answer this question, our first task is to determine the breadth of
       the law and the severity of its burden on the second amendment.

¶ 47       The State argues that prohibiting possession of a firearm within 1000 feet of a
       public park falls outside the core protection of the second amendment because it
       has no impact on the right to use arms “in defense of hearth and home” and is not a
       ban on carrying arms for self-defense in public. Rather, the State argues, it is a part
       of the well-established class of regulations that limit carriage in sensitive locations.
       Citing Skoien, the State maintains it is subject to plain intermediate scrutiny.



                                                - 18 -
¶ 48       We believe the State defines the core right protected by the second amendment
       too narrowly. According to this court’s holding in Aguilar, neither Heller nor
       McDonald expressly limited the second amendment protections to the home.
       Aguilar, 2013 IL 112116, ¶¶ 18-20. To the contrary, both Heller and McDonald at
       least strongly suggest that the second amendment right to keep and bear arms
       extends beyond the home. Id. ¶ 20. Moreover, the State’s reliance on
       Skoien—which did not involve the core self-defense component of the right to bear
       arms—is misplaced. We find that the 1000-foot firearm restriction at issue more
       closely resembles the restrictions at issue in Ezell I, Ezell II, Moore, and Aguilar. In
       fact, the 1000-foot firearm restriction not only directly implicates the core right to
       self-defense, it does so more severely than the regulations at issue in the Ezell
       cases. That is so because section 24-1(a)(4), (c)(1.5) of the UUW statute prohibits
       the carriage of weapons in public for self-defense, thereby reaching the core of the
       second amendment. While in the Ezell cases, the laws only affected a right
       (maintain firearm proficiency) that was merely a “corollary” to the right to possess
       firearms for self-defense. Although the firearm restriction at issue is not a
       comprehensive statewide ban, like in Moore or Aguilar, the restriction is not
       minimal. The firearm restriction not only covers a vast number of public areas
       across the state, it encompasses areas this court held in Mosley to be areas where an
       individual enjoys second amendment protection, i.e., public ways. See Mosley,
       2015 IL 115872, ¶ 25.

¶ 49       As to the second variable on the sliding scale, the severity of the law’s burden
       on the right, the law at issue affects the gun rights of the entire law-abiding
       population of Illinois like the laws in Moore, Ezell, Aguilar, and Mosley. As in
       those cases, the law functions as a categorical prohibition without providing an
       exception for law-abiding individuals. It is therefore a severe burden on the
       recognized second amendment right of self-defense.

¶ 50       All of this suggests that elevated intermediate scrutiny should apply. And under
       this more rigorous review, the government bears the burden of showing a very
       strong public-interest justification and a close fit between the government’s means
       and its end, as well as proving that the “public’s interests are strong enough to
       justify so substantial an encumbrance on individual Second Amendment rights.”
       Ezell I, 651 F.3d at 708-09. That means the State must establish a close fit between




                                                - 19 -
       the 1000-foot firearm restriction around a public park and the actual public interests
       it serves.

¶ 51       Turning to the State’s proffered public-interest justifications, the State claims a
       compelling interest in public safety is served by reducing firearm possession within
       1000 feet of a public park. In support, the State relies heavily on an analysis of
       school violence and the 1000-foot firearm ban surrounding schools. For instance,
       the State references the federal Gun Free School Zones Act of 1990, which restricts
       firearm possession within 1000 feet of school grounds. 18 U.S.C. § 921(a)(25)
       (2012). The State claims that it was in the atmosphere behind the passage of the
       Gun Free School Zones Act—a rise in school violence in the late 1980s—that the
       General Assembly passed the law extending the existing restriction on drugs within
       1000 feet of schools, public parks, and public housing to also ban firearms from
       these locations. The State attempts to relate the reasoning behind the gun-free
       school zones to public parks, stating that because there is a substantial and
       distinctive interest in protecting those in parks due to a large number of children
       who frequent these places, prohibiting firearms near public parks is substantially
       related to the important government interest in protecting these children and others.
       According to the State, the goal of the 1000-foot firearm restriction around public
       parks is to extend the distance where a shooter might fire a weapon.

¶ 52       We certainly accept the general proposition that preventing crime and
       protecting children are important public concerns. See Schall v. Martin, 467 U.S.
253, 264 (1984) (“The ‘legitimate and compelling state interest’ in protecting the
       community from crime cannot be doubted.”). After all, “[g]uns are inherently
       dangerous instrumentalities.” Loitz v. Remington Arms Co., 138 Ill. 2d 404, 419
       (1990). The State, however, cannot simply invoke these interests in a general
       manner and expect to satisfy its burden.

¶ 53       Just as in Ezell I and II, the State’s propositions are devoid of any useful
       statistics or empirically supported conclusions. See Ezell I, 651 F.3d at 709
       (“shoddy data or reasoning” and speculative claims are insufficient; there must be
       sufficient evidence to support the State’s rationale. (Internal quotation marks
       omitted.)). First, the State cites data on school shootings from 1993 to 1999
       purporting to show the pervasiveness of guns and violence in schools. It fails to
       connect these statistics to the challenged restriction in any meaningful way—it




                                               - 20 -
       merely recites numbers and concludes that children need to be protected from gun
       violence. Secondly, the State cites data showing that, in Illinois between 1982 and
       1991, there was an increase in the number of juvenile arrests for both weapons
       violations and for murder by use of a firearm. Based on these statistics, the State
       concludes that “juvenile violence is inextricably linked to firearms.” The State’s
       third statistic merely provides that during the 1992-93 school years, 158 firearms
       “were confiscated on or near public school grounds in Chicago.”

¶ 54       In sum, based on the record, the State provides no evidentiary support for its
       claims that prohibiting firearms within 1000 feet of a public park would reduce the
       risks it identifies. Without specific data or other meaningful evidence, we see no
       direct correlation between the information the State provides and its assertion that a
       1000-foot firearm ban around a public park protects children, as well as other
       vulnerable persons, from firearm violence. The State merely speculates that the
       proximity of firearms within 1000 feet threatens the health and safety of those in
       the public park. The lack of a valid explanation for how the law actually achieves
       its goal of protecting children and vulnerable populations from gun violence
       amounts to a failure by the State to justify the restriction on gun possession within
       1000 feet of a public park.

¶ 55       There is another flaw in the State’s position. The State claims that the
       restriction is not overly burdensome because there are areas throughout Illinois
       where one could exercise their core second amendment right. Although this may be
       true, Ezell II found that despite the existence of areas where the shooting range
       restriction was constitutionally valid, that fact alone did not save the restriction
       because it nonetheless “severely restrict[ed] the right of Chicagoans.” Ezell II, 846
F.3d at 894. Indeed an individual can preserve an undiminished right of
       self-defense by not entering one of the restricted areas. But the State conceded at
       oral argument that the 1000-foot firearm restriction zone around a public park
       would effectively prohibit the possession of a firearm for self-defense within a vast
       majority of the acreage in the city of Chicago because there are more than 600 parks
       in the city. See About Us, Chicago Park District, http://www.chicago
       parkdistrict.com/about-us/ (last visited Jan. 10, 2018). Aside from the sheer number
       of locations and public areas that would qualify under the law, not only in the City
       of Chicago, but throughout Illinois, the most troubling aspect is the lack of any
       notification where the 1000-foot restriction zone starts and where it would end.




                                               - 21 -
       Innocent behavior could swiftly be transformed into culpable conduct if an
       individual unknowingly crosses into a firearm restriction zone. The result could
       create a chilling effect on the second amendment when an otherwise law-abiding
       individual may inadvertently violate the 1000-foot firearm-restricted zones by just
       turning a street corner. Likewise, in response to a question at oral argument, the
       State conceded that an individual who lives within 1000 feet of a public park would
       violate section 24-1(a)(4), (c)(1.5) every time that individual possessed a firearm
       for self-defense and walked to his or her vehicle parked on a public street. To
       remain in compliance with the law, the State said that the individual would need to
       disassemble his or her firearm and place it in a case before entering the restricted
       zone. This requirement, however, renders the ability to defend oneself inoperable
       and is in direct contradiction to this court’s decisions in Aguilar, which recognized
       that the right to carry firearms for self-defense may be especially important when
       traveling outside of the home, and perhaps even more important than while at
       home. Aguilar, 2013 IL 112116, ¶¶ 19-20. Moreover, the State’s proposition
       conflicts with Heller’s decision that struck down the requirement that firearms be
       kept “unloaded and disassembled or bound by a trigger lock” because it “makes it
       impossible for citizens to use them for the core lawful purpose of self-defense.”
       (Internal quotation marks omitted.) Heller, 554 U.S. at 630. Thus, the State’s
       suggestion runs counter to established law.

¶ 56      For these reasons, the State has not established the required means-end fit
       between the challenged law and its justifications. 5 Accordingly, we hold that
       possessing a firearm within 1000 feet of a public park in violation of section
       24-1(a)(4), (c)(1.5) of the UUW statute is facially unconstitutional.


¶ 57                                           Severability

¶ 58       Having found the charged offense under section 24-1(a)(4), (c)(1.5) of the
       UUW statute unconstitutional, we must now consider whether the invalid provision
       in the statute is severable from the remaining provisions absent the invalid one.

           5
            We do not pass judgment on whether a less restrictive firearm zone regulation may
       satisfy court scrutiny if it were carefully crafted to serve public interests while at the same
       time upholding the constitutional right to bear arms in self-defense.




                                                   - 22 -
       Resolving this issue involves a question of statutory construction, which first
       requires ascertaining and giving effect to the intent of the legislature by looking at
       either the statute’s own specific severability provision, if one exists, or the Statute
       on Statutes’ general severability provision (5 ILCS 70/1.31 (West 2012)). In re
       Jordan G., 2015 IL 116834, ¶ 17.

¶ 59       Because the UUW statute at issue does not contain its own specific severability
       provision, pursuant to the Statute on Statutes (5 ILCS 70/1.31 (West 2012)), we
       must determine whether the invalid portion and the remaining portions of the
       statute are essentially and inseparably connected in substance, such that the General
       Assembly would not have passed the valid portions of the statute absent the invalid
       portion. Mosley, 2015 IL 115872, ¶ 30. The unconstitutional portion of a statute
       may be severed “if what remains is complete in and of itself, and is capable of being
       executed wholly independently of the severed portion.” Id. We have the obligation
       of upholding the constitutionality of the remainder of the statute if reasonably
       possible. People v. Sanders, 182 Ill. 2d 524, 534 (1998).

¶ 60       As explained earlier, to convict a defendant of the Class 3 form of section
       24-1(a)(4), (c)(1.5) of the UUW statute, the State must prove beyond a reasonable
       doubt the elements set forth in section 24-1(a)(4) and one of the several specific
       location factors in section 24-1(c)(1.5). 720 ILCS 5/24-1(a)(4), (c)(1.5) (West
       2012). Possession of a firearm within 1000 feet of a public park is one of several
       specific locations that can operate in conjunction with the offense of section
       24-1(a)(4) to comprise the substantive Class 3 form of the offense. Id. Other
       offenses in section 24-1(c)(1.5) include, “on any public way within 1,000 feet of
       the real property comprising any school, public park, courthouse, public
       transportation facility, or residential property owned, operated, or managed by a
       public housing agency or leased by a public housing agency as part of a scattered
       site or mixed-income development.” Id. § 24-1(c)(1.5).

¶ 61       We find that the severability question in this case is similar to the issue in
       Mosley and Jordan G. In both cases, this court severed the unconstitutional
       provision, section 24-1.6(a)(3)(A), from the AUUW statute, finding that the
       remainder of the statute could be executed without the invalid provision because
       the provision operated only to criminalize possession of a loaded, uncased firearm
       in public. Mosley, 2015 IL 115872, ¶ 31; Jordan G., 2015 IL 116834, ¶ 19. In doing




                                               - 23 -
       so, we held that the other provisions in the AUUW statute of not possessing a valid
       Firearm Owner’s Identification card or being under the age of 21 could “stand
       independently without the inclusion of subsection factor (a)(3)(A)” because they
       criminalize other firearm violations. Mosley, 2015 IL 115872, ¶ 31; Jordan G.,
       2015 IL 116834, ¶ 19.

¶ 62       The purpose of the UUW statute, like that of the AUUW statute, is to protect the
       police and public from dangerous weapons. Mosley, 2015 IL 115872, ¶ 31.
       Subsection (c)(1.5) continues to accomplish that aim with and without inclusion of
       the offense of possession of a firearm within 1000 feet of a public park. Although
       section 24-1(c)(1.5) is not drafted as clearly as the factors in the AUUW statute, our
       finding is supported by the fact that some of the other areas protected with
       1000-foot restrictions under section 24-1(c)(1.5) were separately enacted. See, e.g.,
       Pub. Act 86-465 (eff. Jan. 1, 1990) (adding carriage ban in public housing to
       existing ban on carriage in schools); Pub. Act 87-930 (eff. Jan. 1, 1993) (adding
       carriage ban in public parks and creating carriage ban within 1000 feet of schools,
       public parks, and public housing); Pub. Act 88-156 (eff. July 28, 1993) (adding
       carriage ban within 1000 feet of courthouses); Pub. Act 96-41 (eff. Jan. 1, 2010)
       (adding carriage ban within 1000 feet of public transportation facility). As such, the
       history is indicative that the legislature intended for each separate location to be
       enforced wholly independently of the ban on carriage within 1000 feet of a public
       park. Removing this single location offense does not undermine the completeness
       of the remaining locations in section 24-1(c)(1.5). The remaining specific locations
       are capable of being executed without the offense of possessing a firearm within
       1000 feet of a public park. We, therefore, find the unconstitutional portion of the
       statute at issue severable from the remaining portions of the statute.


¶ 63                         Reinstatement of Nol-Prossed Charges

¶ 64       Finally, the State requests that if this court vacates defendant’s conviction, we
       should revisit our recent decision in People v. Shinaul, 2017 IL 120162, in order to
       reinstate the charges it agreed to nol-pros as part of defendant’s negotiated plea
       agreement. In Shinaul, we held that where the statute of limitations has run, it acts
       as an “absolute bar” on reinstating such charges following a defendant’s successful
       motion to vacate a guilty plea. Id. ¶ 18. The State concedes that in light of Shinaul,




                                               - 24 -
       the nol-prossed charges may not be reinstated because the three-year statute of
       limitations has run. We decline the State’s invitation to revisit Shinaul.


¶ 65                                     CONCLUSION

¶ 66       For the reasons set forth above, we affirm the circuit court’s judgment vacating
       defendant’s Class 3 felony conviction of UUW in violation of section 24-1(a)(4),
       (c)(1.5) within 1000 feet of a public park, which we find to be unconstitutional. We
       vacate the circuit court’s judgment to the extent that it declared portions of section
       24-1(a)(4), (c)(1.5) of the UUW statute not at issue in this case unconstitutional.


¶ 67      Circuit court judgment affirmed in part and vacated in part.




                                               - 25 -